Citation Nr: 1746028	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-28 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an effective date prior to November 1, 2009, for the award of additional compensation payable for dependent spouse.

2.  Entitlement to an effective date prior to October 20, 2008, for the award of a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to April 1966. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision as well as a November 2010 administrative determination letter rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In September 2012, the Veteran had an informal conference with a Decision Review Officer (DRO).

In April 2017, the Veteran testified at a videoconference hearing at the AOJ before the undersigned.  A copy of the transcript of that hearing is associated with the electronic claims file.


FINDINGS OF FACT

1.  In a July 2007 rating decision, the RO awarded a combined disability rating to 100 percent under 38 C.F.R. § 4.30, effective September 12, 2006, and to 30 percent, effective December 1, 2006, making the Veteran eligible to receive compensation for dependents from September 12, 2006. 

2.  On October 9, 2009, VA received a marriage certificate from the Veteran for his wife for the event on May 3, 2008, as well as an initial incomplete VA Form 21-686c.

3.  On November 16, 2009, VA received a completed VA Form 21-686c from the Veteran regarding his current spouse.

4.  The earliest pending claim for entitlement to a TDIU is October 20, 2008. 

5.  Evidence of record does not show a factually ascertainable increase in disability warranting TDIU assignment occurred during the one-year period prior to October 20, 2008.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 1, 2009, for the award of additional compensation for a dependent spouse, are not met.  38 U.S.C.A. §§ 1115, 5110 (West 2014); 38 C.F.R. §§ 3.4, 3.31, 3.400, 3.401(b) (2016).

2.  The criteria for the assignment of an effective date prior to October 20, 2008, for the grant of entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157, 3.400, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by letters dated in July 2007, November 2008, March 2009, and September 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's earlier effective date claims arise from his disagreement with the effective dates assigned following the grants of additional compensation payable for dependent spouse and entitlement to a TDIU.  Once the benefit is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA has obtained service treatment records, private treatment records, records from the Social Security Administration (SSA), and VA treatment records.  It has afforded the Veteran the opportunity to present testimony, written statements, and evidence.  A review of the April 2017 Board videoconference hearing transcript demonstrates that the undersigned complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Earlier Effective Date - Additional Compensation for Dependent Spouse

The statutory and regulatory provisions explicitly state that, except as otherwise provided, the effective date of an award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016). 

An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f) (West 2014). 

Veterans having a 30 percent or more service-connected condition may be entitled to additional compensation for a spouse, dependent parents, or unmarried children under 18 (or under 23 if attending an approved school) or when prior to age 18 the child has become permanently incapable of self-support because of mental or physical defect.  38 U.S.C.A. § 1115 (West 2014); 38 C.F.R. § 3.4(b)(2) (2016). 

The effective date of the award of any benefit or increase by reason of marriage or the birth/adoption of a child shall be the date of that event if proof is received by VA within a year from the date of marriage, birth, or adoption.  38 U.S.C.A. § 5110(n) (West 2014). 

Regarding additional compensation for dependents, the effective date will be the latest of the following dates:  (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the veteran's award.  38 C.F.R. § 3.401(b) (2016). 

The "date of claim" for additional compensation for dependents is the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of VA's request.  38 C.F.R. § 3.401 (b)(1) (2009). 

The earliest that the additional award of compensation for a dependent spouse can occur is the first day of the month following the effective date.  38 C.F.R. § 3.31 (2016).

In a July 2007 rating decision, the RO awarded a combined disability rating to 100 percent under 38 C.F.R. § 4.30, effective September 12, 2006, and to 30 percent, effective December 1, 2006, making the Veteran eligible to receive compensation for dependents as of September 12, 2006.  In an attached July 2007 notification letter, the RO informed the Veteran that he was being paid as a single veteran with no dependents.  The RO further informed the Veteran that before additional benefits for his dependents could be paid, he had to send the RO a completed VA Form 21-686c (Declaration of Status of Dependents), filling out every blank on the form.  Finally, the RO enclosed a VA Form 21-686c (Declaration of Status of Dependents) with the July 2007 letter.

In a September 2008 VA treatment record, the examiner noted that the Veteran had remarried.  In a September 2009 rating decision, the RO awarded a combined disability rating to 40 percent, effective October 20, 2008, to 80 percent, effective January 5, 2009, and to 90 percent, effective June 9, 2009.  In an attached September 2009 notification letter, the RO again informed the Veteran that he was being paid as a single veteran with no dependents.  

On October 9, 2009, the RO initially received an incomplete VA Form 21-686c from the Veteran regarding his current spouse as well as a copy of her Social Security Card.  On that date, the RO also received a marriage certificate from the Veteran for his current spouse showing that they were married on May 3, 2008.  Evidence of record detailed that the Veteran's representative had received all this information just two days earlier on October 7, 2009.  

In an October 2009 letter, the RO acknowledged receiving the October 2009 VA Form 21-686c from the Veteran.  However, the RO clearly informed the Veteran that it needed additional information concerning his spouse's prior marriages before she could be added to his award as his dependent spouse and enclosed an additional VA Form 21-686c for him to complete and return.  

In a November 2009 rating decision, the RO awarded entitlement to a TDIU, effective January 5, 2009.  In an attached November 2009 notification letter, the RO informed the Veteran that he was being paid as a single veteran with no dependents and that it could not pay for his current spouse, as her marital history was missing and incomplete.

On November 16, 2009, VA received a completed VA Form 21-686c from the Veteran regarding his current spouse.  In a March 2010 administrative determination, the RO indicated that it had added the Veteran's spouse to his award effective December 1, 2009, the first day of the month following November 16, 2009 (the date the RO received his completed VA Form 21-686c).  In an October 2010 rating decision, the RO awarded a combined disability rating to 80 percent, effective October 20, 2008, and to 90 percent, effective September 8, 2009.  In a November 2010 letter, the RO notified the Veteran that it had added the Veteran's spouse to his award effective November 1, 2009.

In written statements of record and during his April 2017 Board videoconference hearing, the Veteran has asserted that he should be awarded an early effective date of May 3, 2008 (the date of his marriage) for additional compensation benefits due to a dependent spouse.  He indicated that he was not informed of the 12 month time limit from his marriage date to submit his paperwork regarding his dependent spouse and that he thought he had submitted his marriage certificate to his representative during that time period. 

Upon review, the Board finds that entitlement to an effective date for payment of additional compensation benefits due to a dependent spouse prior to October 9, 2009 (with a November 1, 2009 commencement date), is not warranted. 

Regarding the possible effective dates delineated in 38 C.F.R. § 3.401(b), the date the Veteran's completed claim for additional compensation for his current dependent spouse was received by the RO was November 16, 2009, after he initially submitted his marriage certificate and an incomplete VA Form 21-686c that was received on October 9, 2009.  38 C.F.R. § 3.401(b)(1).  Significantly, a review of the record shows the RO did not receive a claim, application, or complete up to date dependency information to add the Veteran's current spouse as a dependent until October 9, 2009, over a year after the date of the marriage in May 3, 2008 (the date that dependency arose).  38 C.F.R. § 3.401(b)(2).  While the effective date when the Veteran's combined disability rating was increased to at least 30 percent was September 12, 2006, evidence of dependency was not received within one year of notification of such rating action.  38 C.F.R. § 3.401(b)(3).  Pursuant to 38 C.F.R. § 3.31, the date of the commencement of payment of the Veteran's award for additional compensation for his current wife as a dependent was the start of the month after the effective date of October 9, 2009, or, in this case, November 1, 2009.  38 C.F.R. § 3.401(b)(4).

To the extent that the Veteran suggests that his representative or VA lost or misplaced his marriage certificate, allegedly submitted in 2008, he has offered no supporting evidence.  There is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  Furthermore, evidence of record detailed that the Veteran's representative received the marriage certificate in October 2009 and submitted it to VA within two days.  

Finally, it has been held that persons dealing with the Government are charged with knowledge of Federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge or hardship resulting from innocent ignorance.  See Morris v. Derwinski, 1 Vet. App. 260 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  Thus, the Veteran's asserted ignorance of the laws and regulations relating to VA additional compensation for dependents and his eligibility for such benefits is unfortunately not a basis for finding that an earlier effective date is warranted. 

Earlier Effective Date - Entitlement to a TDIU 

Awards of TDIU are governed by the effective date rules applicable to awards of increased compensation.  See, e.g., Hurd v. West, 13 Vet. App. 449 (2000).  The general rule is that the effective date of such an award "shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(o)(1) (2016).  Date of receipt means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r) (2016).

An exception to that rule applies under circumstances where evidence demonstrates a factually ascertainable increase in disability during the one-year period preceding the date of receipt of a claim for increased compensation.  In that situation, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016); Harper v. Brown, 10 Vet. App. 125 (1997).

In all other cases, the effective date will be the "date of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(o)(1) (2016); VAOPGCPREC 12-98, 63 Fed. Reg. 56,703 (Oct. 22, 1998).

Therefore, three possible dates may be assigned depending on the facts of a case:  (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).  Harper, 10 Vet. App. at 126.

In determining an effective date for an award of a TDIU, VA must make two essential determinations.  It must determine (1) when a claim for TDIU was received, and (2) when a factually ascertainable increase in disability occurred so as to warrant entitlement to TDIU.  38 C.F.R. §§ 3.155, 3.400(o)(2) (2016).

With respect to the first of these determinations (when a claim for TDIU was received), the Board notes that, once a formal claim for VA benefits has been filed, a subsequent informal request for increase will be accepted as a claim.  38 C.F.R. § 3.155(c) (2016).  Generally, the informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2016).  However, an informal claim for TDIU need not be specifically labeled as such.  Indeed, the United States Court of Appeals for the Federal Circuit has held that VA has a duty to determine all potential claims raised by the evidence, applying all relevant laws and regulations, and that once a veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, VA must consider entitlement to TDIU.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court similarly held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  

With regard to the second of the aforementioned determinations (when a factually ascertainable increase in disability occurred so as to warrant entitlement to TDIU), the Board notes that TDIU may be awarded, where a veteran's schedular rating is less than total, if evidence is received to show that he is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  38 C.F.R. § 4.16 (2016).  

Normally, consideration is given to such an award only if the veteran has a single service-connected disability ratable at 60 percent or more, or if he has two or more such disabilities with a combined rating of 70 percent or more, with at least one disability ratable at 40 percent or more.  38 C.F.R. § 4.16(a) (2016).  However, failure to satisfy these percentage standards is not an absolute bar to an award of TDIU.  38 C.F.R. § 4.16(b) (2016).  Rather, "[i]t is the established policy of [VA] that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled."  Id.

In determining whether or not an increase was factually ascertainable during the year prior to receipt of an increased rating claim, the Board will review the entirety of the evidence of record.  Hazan v. Gober, 10 Vet. App. 511, 520 (1997) (also holding that for effective date purposes, the claim must be the application on the basis of which the rating was awarded); Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application."); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997) (holding that an application that had been previously denied could not preserve an effective date for a later grant of benefits based on a new application).

In a statement received on September 12, 2006, the Veteran indicated that until August 11, 2006, he was employed full time as a shuttle bus driver.  It was noted that the pain associated with his service-connected arthritis disability had become increasingly severe over the past years and reached a point on August 11, 2006, where he was admitted for VA inpatient care with a current diagnosis of spinal stenosis.  The Veteran requested that he be considered unemployable until he was capable of returning to work.  Since leaving his job when he was hospitalized, the Veteran reported that he had been without income and would have no resources to maintain him while hospitalized.  He asserted that he was entitled to 100 percent compensation, as he was hospitalized and unable to work as a result of his service-connected disability.  Evidence of record at that time detailed that the Veteran had been rated as 20 percent disabling for arthritis of unknown etiology since April 1966.

VA treatment records dated in September and October 2006 detailed that the Veteran underwent a L2-4 laminectomy and L3-4 discectomy in September 2006.  Post-operative complications were noted to include pulmonary embolism and pilonidal cyst/abscess.

In a June 2007 VA examination report, the Veteran was noted to have rheumatoid arthritis that was treated with rest as well as medications, including Motrin, Extra Strength Tylenol, Ultram, Flexeril, Codeine, and Morphine.  He reported that he was unable to stand straight or lay down flat due to the curve in his spine, unable to walk without increasing pain in his feet, hips, and back, and had a lack of mental capability and physical activity due to the pain medications.  The examiner noted that the Veteran was not currently employed.  The effect of the condition on the Veteran's daily activity was noted to be intermittent, severe pain in all of his joints, difficulty walking or standing for long periods of time, inability to sit longer than 30 minutes, and difficulty climbing stairs.

As noted above, in a July 2007 rating decision, the RO awarded a combined disability rating to 100 percent under 38 C.F.R. § 4.30, effective September 12, 2006, and to 30 percent, effective December 1, 2006.  The Veteran did not file an appeal regarding the July 2007 rating decision. 

Additional VA treatment records dated in September 2008 showed the Veteran reported having an online business selling software packages, had been on SSA disability for his back since March 2008, had recently moved to Oregon to retire, and was currently doing mostly sales-oriented type of employment.  The examiner indicated that the death of the Veteran's wife in 2005 along with an exacerbation of chronic pain causing unemployability created a major depressive episode at that time.  

On October 20, 2008, the RO received claims for entitlement to service connection for depression and insomnia as secondary to service-connected arthritis as well as an increased rating claim for the Veteran's service-connected arthritis disability.  He reported that since his last rating, his condition had become significantly worse, had involved more joints, and now caused significant neuropathy.  The Veteran also included that he was deemed permanently and totally disabled for SSA purposes as of December 2007.

In a December 2008 and June 2009 VA examination reports, the Veteran detailed that he was last employed full time in 2006 as a shuttle bus driver.  Another VA examiner listed an Axis IV diagnosis of unemployability secondary to pain in a December 2008 VA mental disorders examination report.

On October 9, 2009, the RO received a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Individual Unemployability) from the Veteran.  He indicated that he had been unable to work due to his service-connected disabilities since August 2008. 

In a November 2009 rating decision, the RO awarded entitlement to a TDIU, effective January 5, 2009.  In an October 2010 rating decision, the RO granted an earlier effective date of October 20, 2008, for the award of a TDIU (the earliest effective date that the Veteran met the schedular requirements for a TDIU).  The RO also awarded a combined disability rating to 80 percent, effective October 20, 2008, and to 90 percent, effective September 8, 2009.

Records from SSA were received in 2012 and showed the Veteran filed for disability benefits based on his now service-connected musculoskeletal disabilities in June 2007.  A SSA disability determination report reflected a primary diagnosis of degenerative disc disease of the lumbar spine and secondary diagnosis of degenerative arthritis of the knees and ankles with an onset date in August 2006.

In written statements of record and during his April 2017 Board videoconference hearing, the Veteran has asserted that he should be awarded an early effective date of September 12, 2006, or December 1, 2006, for entitlement to a TDIU.  He indicated that he was not aware enough to timely appeal the July 2007 rating decision or to seek a TDIU rating earlier because he was incapacitated from taking pain medications to treat his service-connected disabilities during that time period.  In an additional lay statement dated in February 2012, the Veteran's stepmother reported that he had lived with her from October 2006 to May 2008, and was required to take increased levels of painkillers for his debilitating pain that often caused him to sleep for hours and at times knocked him out for few days.

As an initial matter, the Veteran did not perfect an appeal of the July 2007 rating decision that awarded a combined disability rating to 100 percent under 38 C.F.R. § 4.30, effective September 12, 2006, and to 30 percent, effective December 1, 2006.  The Board is cognizant of the Veteran and his mother's assertions of mental incapacitation due to painkillers prescribed to treat his service-connected arthritis prevented him from understanding the need to express his disagreement with the discontinuation of his 100 percent evaluation at that time.  

However, the requirements for equitable tolling of the July 2007 rating decision are not met.  The governing statute in this case, 38 U.S.C.A. § 5110, merely prescribes when benefits may begin and provides for an earlier effective date under certain limited circumstances.  It does not allow for equitable tolling, even when based on some malfeasance by the government.  Andrews (Holly) v. Principi, 351 F.3d 1134, 1137-38 (Fed. Cir. 2003).  Another, more recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) also addressed this issue, cited to Andrews as good law, and similarly concluded that equitable tolling is not an available remedy to an appellant under 38 U.S.C.A. § 5110.  Butler v. Shinseki, 603 F.3d 922 (Fed. Cir. 2010).  In fact, the Court of Appeals for Veterans Claims recently noted that, "in Andrews, the Federal Circuit unequivocally stated: '[Section] 5110 does not contain a statute of limitations, but merely indicates when benefits may begin and provides for an earlier date under certain limited circumstances. . . . Section 5110 addresses the question of when benefits begin to accrue, not whether a veteran is entitled to benefits at all'".  Noah v. McDonald, 28 Vet. App. 120, 128 (2016) (quoting Andrews, 351 F.3d at 1138).  

Although the doctrine of equitable tolling is an evolving area of VA jurisprudence, current jurisprudence also appears to indicate that the time period for filing a notice of disagreement (NOD) is also not subject to equitable tolling.  In Henderson ex rel. Henderson v. Shinseki, 562 U.S. 428 (2011), the Supreme Court affirmed that statutory jurisdictional requirements are not subject to equitable tolling exceptions created by courts.  Rather, only claims processing rules without jurisdictional consequences are subject to equitable tolling.  In this regard, the Board has jurisdiction over appeals from all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans and their dependents or survivors.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 20.101, 20.200, 20.201.  A claimant must initiate an appeal to the Board from an unfavorable decision by the Secretary by filing an NOD.  Accordingly, the Board finds no basis upon which to assign an effective date earlier than October 20, 2009, based on the Veteran and his mother's implied equitable tolling arguments.

After the final July 2007 rating decision, the Board finds that VA first received a formal or informal increased rating claim for arthritis (and entitlement to a TDIU) on October 20, 2008.  The determination of whether the Veteran was entitled to a TDIU is part and parcel of the increased rating claim for arthritis received on October 20, 2008.  Rice v. Shinseki, 22 Vet. App. at 453; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749.  As previously noted, an effective date is assigned based on the date of the claim or the date entitlement arose, whichever is later.  In the present case, the date of the claim on October 20, 2008, is later than the date entitlement arose.  When determining the appropriate effective date for the assignment of a disability rating, the Board may consider evidence up to one year prior to the date of claim to determine whether an increase in disability occurred during that one-year period. However, if the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  Harper, 10 Vet. App. 125 (1997).

Prior to the Veteran's October 20, 2008, increased rating claim (with part and parcel TDIU claim), the Veteran's disability evaluations did not meet the percentage requirements of 38 C.F.R. § 4.16(a).  Hence, he did not meet the schedular criteria for consideration of a total rating based on individual unemployability.  Moreover, none of the medical evidence of record shows that a factually ascertainable increase in the service-connected disabilities occurred so as to warrant entitlement to a TDIU during the one-year time period before October 20, 2008.  The Veteran has also consistently contended that the increase in disability occurred in August 2006 and not within one year of the October 2008 TDIU claim.  

Finally, the Board acknowledges that the Veteran filed a claim in June 2007 and was awarded SSA disability benefits based on his service-connected musculoskeletal disabilities with a disability onset date in August 2006.  However, the Board is not bound by SSA's findings.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA).  To the extent that the SSA award letter is evidence of unemployability due to service-connected disabilities, the Board has determined that the award is simply the culmination of a process of application and review which had been ongoing since the Veteran's August 2006 VA inpatient treatment began.  While the SSA award determination is evidence of unemployability due to service-connected disabilities, the letter itself does not represent the date of increase in the disability, but the date of recognition by that adjudicative body of such increase.  In order to establish an effective date within the one-year period prior to the claim, it must be factually ascertainable that the increase actually occurred during that period. 

Based on the foregoing discussion, evidence of record does not provide a basis for assignment of an effective date earlier than October 20, 2008.  Neither an earlier claim for TDIU, nor evidence of a factually ascertainable increase in disability occurred so as to merit entitlement to a TDIU during the year preceding October 20, 2008, is contained in the record.  Therefore, the assignment of an effective date earlier than October 20, 2008, is not warranted.  As the Board finds that the preponderance of the evidence is against the Veteran's earlier effective date claim, the benefit of the doubt doctrine does not apply.  See Schoolman v. West, 12 Vet. App. 307, 311 (1999).



ORDER

Entitlement to an effective date prior to November 1, 2009, for the grant of additional compensation payable for dependent spouse, is denied.

Entitlement to an effective date prior to October 20, 2008, for the grant of entitlement to a TDIU is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


